UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 98-51227
                         _______________________

                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

    FREDERIC BOURDIN, a.k.a. Nicholas Patrick Barclay, a.k.a.
Frederic Pierre Bourdin, a.k.a. Shedgin Guteyere, a.k.a. Benjamin
Kent, a.k.a. Jimmy Peter Manfred Morins, a.k.a. Shadjan Raskovic,
 a.k.a. Marc Selopin, a.k.a. Thomas Wilson, a.k.a. Robin Morins,
                      a.k.a. Arnaud Orions,

                                                      Defendant-Appellant.

________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-98-CR-128-ALL)
_________________________________________________________________

                             November 19, 1999

Before DAVIS, JONES, and Magill*, Circuit Judges.

EDITH H. JONES, Circuit Judge:**

              On September 9, 1998, Appellant Frederic Bourdin pled

guilty to: 1) fraudulently obtaining a passport, in violation of 18

U.S.C. §1542; 2) perjury, in violation of 18 U.S.C. §1621; and 3)

possession of a fraudulent document, in violation of 18 U.S.C.

§1546(a). On December 17, 1998, the district court departed upward

from the Sentencing Guidelines and sentenced him to 71 months of




     *
      Circuit Judge of the Eighth Circuit, sitting by designation.
         **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
imprisonment.1     Because the district court’s upward departure was

reasonable in light of the facts of the case, this Court affirms.

                                    FACTS

            In   1997   in   Madrid,       Spain,   Frederic   Bourdin   began

representing himself as Nicholas Barclay, an American boy missing

since 1994. In the fall of 1997, Carrie Gibson, Nicholas Barclay’s

sister, flew to Spain to meet him.           In October, Bourdin obtained a

United States passport under the name Nicholas Barclay, so that he

could accompany Gibson to the United States.              For the next five

months, Bourdin lived with Gibson and her family in San Antonio,

Texas as Nicholas Barclay.

            During the same period, FBI Special Agent Nancy Fisher

began an investigation as to whether Frederic Bourdin, as “Nicholas

Barclay,” was actually Nicholas Barclay. During the course of that

investigation, Bourdin stated that he had been rescued by a man

named Jonathan Duran.         Agent Fisher then spent numerous hours

trying to locate Duran.      When she eventually asked Bourdin to do so

for her, Bourdin pretended to call Duran and then informed Agent

Fisher that Duran did not want to talk to her.                  In addition,

Bourdin agreed to provide a blood sample only then to refuse after

arriving at the doctor’s office with Agent Fisher.

            On February 24, 1998, FBI employees obtained Bourdin’s

fingerprints in San Antonio and confirmed with Interpol records

that he was not Nicholas Barclay, but Frederic Bourdin.                    The

documents provided by Interpol officials indicated that Bourdin


     1
       The district court also imposed a three-year term of supervised release,
a $10,000 fine and a $300 special assessment.

                                       2
used numerous    aliases   and    had       a    foreign    criminal     history    of

behavior similar to the behavior exhibited in this case.                      Bourdin

was arrested on March 6, 1998.

           At   sentencing,     the     district         court   determined       that

Bourdin’s offense level was 15 and his criminal history category

was I, producing a guideline sentence range of 18 to 24 months’

imprisonment. The court then departed upward 10 levels and imposed

a sentence of 71 months’ imprisonment.                   In doing so, the judge

stated clearly that the departure was based on the nature and

extent of Bourdin’s continued obstructive behavior and the harm he

inflicted on various victims, particularly the family of Nicholas

Barclay.   It also stated that it viewed all the reasons in the

Government’s    motion   for    upward      departure,       which     included    the

argument that a criminal history category of I did not adequately

reflect the criminal history that Bourdin deserved as a result of

his criminal history in Europe, as reasons to depart upwards.

           On appeal, Bourdin argues that the court’s 10-level

increase was unreasonable. Bourdin interprets the district court’s

departure as based only on Bourdin’s obstructive behavior and the

harm to vulnerable victims. Because the departure was greater than

the increase afforded those factors under the guidelines the

district court analogized to, Bourdin argues that the increase was

unreasonable.    Bourdin further argues that, because the district

court did not clearly include the inadequacy of his criminal

history category in its oral statement describing its reasons for

upwardly   departing,    this    Court          cannot     interpret    the    upward



                                        3
departure as based also on the inadequacy of his criminal history

category.

                                STANDARD OF REVIEW

              This Court reviews a district court’s decision to depart

from the Sentencing Guidelines for abuse of discretion. See United

States v. McKenzie, 991 F.2d 203, 204 (5th Cir. 1993).

                                      DISCUSSION

              The    district      court   may   depart    from   the     Sentencing

Guidelines due to aggravating or mitigating circumstances not

considered or inadequately considered by the guidelines.                      See 18

U.S.C. §3553(b); U.S.S.G. §5K2.0.              A departure from the guidelines

will be affirmed if the district court offers acceptable reasons

for the departure and the departure is reasonable.                        See United

States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993).                     This Court

has upheld as reasonable departures that were over several times as

much as the initial guideline range, and has stated that “the mere

fact that a departure sentence exceeds by several times the maximum

recommended under the Guidelines is of no independent consequence

in determining whether the sentence is reasonable.”                 United States

v. Roberson, 872 F.2d 597, 606 n.7 (5th Cir.), cert. denied, 493
U.S. 861, 110 S. Ct. 175, 107 L. Ed. 2d 131 (1989).

              In    this   case,    appellant    does     not   contest    that    the

district court fulfilled prong one of the Lambert test.                      In any

case,   the        district   court    clearly     articulated     at     least    two

acceptable reasons for an upward departure – Bourdin’s obstructive

behavior and the harm he inflicted on vulnerable victims.                         These

reasons are analogous to U.S.S.G. §3A1.1 and §3C1.1 and are thus

                                           4
based on the policies underlying the Guidelines. See United States

v. Moore, 997 F.2d 30, 36 (5th Cir. 1993) (stating that a district

court’s justification for departure from the initial guideline

range must be based on the policies underlying the Guidelines).

           Appellant      focuses    on       prong   two   of   the   above     test.

Bourdin argues that the district court acted unreasonably in

imposing a sentence commensurate with a 10-level increase, rather

than the 4-level increase that the unavailable, but analogous,

guidelines provide.

           Although the use of analogous guidelines indicates that

the   district    court    has   articulated          acceptable       reasons     for

departure, the district court is not constrained to impose an

increase commensurate with that of the guideline.                         Bourdin’s

behavior was both egregious and well outside the heartland cases

covered by the guidelines.          Thus, the district court acted within

its discretion in departing upward 10 levels and imposing a 71-

month sentence of imprisonment.

           Because we find that the district court could reasonably

have based its upward departure on Bourdin’s obstructive behavior

and the harm he inflicted on vulnerable victims, we do not reach

the question whether the district court also based its departure on

the inadequacy of Bourdin’s criminal history category.

      AFFIRMED.




                                          5